Exhibit1 AGREEMENT Pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule13G need be filed with respect to the ownership by each of the undersigned of shares of Fortegra Financial Corporation. This agreement may be executed in any number of counterparts, each of which shall be deemed an original. EXECUTED this8th day of February 2011. SUMMIT PARTNERS, L.P. By: Summit Master Company, LLC, its general partner SUMMIT PARTNERS VI (GP), LLC By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By: * By: * Member Member SUMMIT PARTNERS VI (GP), L.P. By: Summit Partners VI (GP), LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner SUMMIT INVESTORS VI, L.P. By: Summit Partners VI (GP), L.P., its general partner By: Summit Partners VI (GP), LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By: * By: * Member Member SUMMIT PARTNERS SD III, LLC By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner SUMMIT PARTNERS SD III, L.P. By: Summit Partners SD III, LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By: * By: * Member Member Page 23 of 47 Pages SUMMIT SUBORDINATED DEBT FUND III-A, L.P. By: Summit Partners SD III, L.P., its general partner By: Summit Partners SD III, LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner SUMMIT SUBORDINATED DEBT FUND III-B, L.P. By: Summit Partners SD III, L.P., its general partner By: Summit Partners SD III, LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By: * By: * Member Member SUMMIT PARTNERS PE VII, LLC By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner SUMMIT PARTNERS PE VII, L.P. By: Summit Partners PE VII, LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By: * By: * Member Member SUMMIT PARTNERS PRIVATE EQUITY FUND VII-A, L.P. By: Summit Partners PE VII, L.P., its general partner By: Summit Partners PE VII, LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner SUMMIT PARTNERS PRIVATE EQUITY FUND VII-B, L.P. By: Summit Partners PE VII, L.P., its general partner By: Summit Partners PE VII, LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By: * By: * Member Member By: * By: * Martin J. Mannion Bruce R. Evans * By: /s/ Robin W. Devereux Robin W. Devereux Power of Attorney** Page 24 of 47 Pages **Pursuant to Powers of Attorney attached hereto as Exhibit2. Page 25 of 47 Pages
